Case 2:18-cv-00094-HCM-LRL Document 68 Filed 09/18/19 Page 1 of 7 PageID# 3262




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                               Norfolk Division



 CENTRIPETAL NETWORKS,INC.,

         Plaintiff,
 V.                                                                            Civil Action No. 2:18cv94


 CISCO SYSTEMS,INC.,

         Defendants.


                                                    ORDER


         This matter comes before the Court on Plaintiff Centripetal Networks, Inc.("Plaintiff')'s

 Motion to Lift the Stay and Reopen the Case ("Motion"). Doc. 59. Plaintiff filed this motion on

 June 10, 2019. Defendant Cisco Systems, Inc. ("Defendant") opposed the motion on June 24,

 2019. Doc. 61 ("Opposition"). Plaintiff replied to the opposition on July 1, 2019. Doc. 62

("Reply"). The issue in this Motion is whether this Court should lift the stay pending inter partes

 review ("IPR"), issued on February 25, 2019. Doc. 58. The Court held a hearing on the Motion

 on Wednesday, September 11, 2019. For reasons discussed herein and on the bench at the

 September 11 hearing, the Court GRANTS the motion IN PART.

                                             L BACKGROUND


 A.      THE INSTANT LITIGATION


         Plaintiffis a "start-up" corporation organized under the laws ofDelaware with its principle

 place of business in Hemdon, Virginia. Doc. 29 |f 1, Reply at 1. Plaintiff is in the business of

 creating technology that "meet[s] the scale ofthe cyber threat intelligence challenge." Doc. 29 If

 1. Plaintiff owns several patents, some of which are asserted in this case.'


'In this case, Plaintiff asserts United States Patent Numbers: 9,686,193 (July 20, 2017); 9,50,176 (Jan. 31, 2017);
9,560,077(Jan. 31,2017);9,413,722(Aug.9,2016);9,203,806(Dec. 1,2015); 9,160,713(Oct. 13,2015); 9,124,552

                                                         1
Case 2:18-cv-00094-HCM-LRL Document 68 Filed 09/18/19 Page 2 of 7 PageID# 3263



         Defendant is a corporation organized under California law, with its principal place of

 business in San Jose, California. Id.|f 2. Defendant maintains facilities in Richmond, Hemdon,

 and Reston, Virginia. Id Much like Plaintiff, Defendant is also involved in the tech-networking

 industry. See id.|f|f 35-58.

         This case was filed on February 13,2018. Doc. 1. This case was reassigned on November

 27,2018, because ofthe undersigned's experience of presiding over a similar matter. Doc. 55.

         On March 29, 2018, Plaintiff filed an Amended Complaint. Doc. 29. Plaintiff pleads

 twenty-two (22) counts of either direct or indirect patent infringement. Id at 24-180. On April

 13, 2018, Defendant moved to dismiss Plaintiffs second, fourth, sixth, eighth, tenth, twelfth,

 fourteenth, sixteenth, eighteenth, twentieth, and twenty-second causes of action under rule

 12(b)(6). Doc. 37. That motion remains pending.

         Shortly after the motion to dismiss became ripe. Defendant filed a motion to stay pending

 IPR. Doc. 45. On February 25, 2019, about three (3) months after the case was re-assigned, this

 Court granted the stay pending IPR. Doc. 58.

 B.      THE INTER PARTES REVIEW PROCEEDINGS


         On August 14,2018, Defendant filed notice that it requested IPR from the Patent Trial and

 Appeals Board (the "PTAB"). Doc. 43. Defendant initially filed nine (9) petitions for IPR but

 anticipated additional IPR petitions. Id at 1-2.

         As it stands now,seven(7)ofthe Asserted Patents are undergoing IPR, either in whole or

 in part. Opposition at Appendix A.^ The most recent IPR was granted on April 2, 2019. Id A

 decision is expected in March of 2020, but may be as late as September 2020, depending on




(Sept. 1, 2015); 9,565,213 (Feb. 7, 2017); 9,137,205 (Sept. 15, 2015); 9,674,148 (June 6, 2017); 9,917,856 (March
 13,2018)(collectively,"the Asserted Patents"). Am. Compl.[PIT 11, 13, 15, 17, 19, 21,23,25, 27, 29, 31.
 ^ Those are the '213,'552,'713,'205,'148,'077,'722 patents. Opposition at App'x A.
Case 2:18-cv-00094-HCM-LRL Document 68 Filed 09/18/19 Page 3 of 7 PageID# 3264



 extensions. Id. at 8.

                                     IL LEGAL STANDARD


        On September 16, 2012, the United States Patent and Trademark Office ("USPTO")

 revised its "rules ofpractice to implement the provisions ofthe Leahy-Smith America Invents Act"

("AlA"), which created new IPR proceedings before the PTAB. 77 F. Reg. 48680-01 (Aug. 14,

 2012). The purpose of the AlA was "to establish a more efficient and streamlined patent system

 that will improve patent quality and limit unnecessary and counterproductive litigation costs." Id

 Formerly, IPR proceedings were conducted by USPTO examiners, but post-AlA they are

 conducted by the PTAB, which consists of a three-member panel of administrative patentjudges.

 35 U.S.C. § 6. In determining whether to institute IPR proceedings, the reviewing body must

 determine that the petition "shows that there is a reasonable likelihood that the petitioner would

 prevail with respect to at least 1 ofthe claims challenged in the petition." 35 U.S.C. § 314. Ifthe

 IPR proceedings result in a final written decision by the PTAB,the petitioner is esptopped from

 asserting in a civil action that the applicable claims are "invalid on any ground petitioner raised or

 reasonably could have raised during that post-grant review." 35 U.S.C. § 325(e)(2).

        Under the AlA,a party may seek a stay of a pending civil action after filing a petition for

 IPR. AlA § 18(b). The District Court has discretion in deciding whether to stay the action, but

 must base its decision on the following factors:

        (A)whether a stay, or the denial thereof, will simplify the issues in question and
        streamline the trial;
        (B)whether discovery is complete and whether a trial date has been set;
        (C)whether a stay, or the denial thereof, would unduly prejudice the nonmoving party or
        present a clear tactical advantage for the moving party; and
        (D)whether a stay, or the denial thereof, will reduce the burden of litigation on the
        parties and on the court.

 AlA § 18(b)(1); See also Cobalt Boats. LLC v. Sea Rav Boats. Inc.. No. 2:15CV21, 2015 WL
Case 2:18-cv-00094-HCM-LRL Document 68 Filed 09/18/19 Page 4 of 7 PageID# 3265



 7272199, at *2 (E.D. Va. Nov. 16, 2015)(considering "(1) whether discovery is complete and

 whether a trial date has been set;(2)whether a stay will simplify the issues in question and trial of

 the case; and (3) whether a stay would unduly prejudice or present a clear tactical disadvantage to

 the nonmoving party."); In re: TLI Commc'ns Inc. Patent Litig.. No. l:14-cv- 02534, 2014 WL

 12615711, *1 (E.D. Va. Aug. 11, 2014)(granting stay of district court proceedings after filing of

 IPR petitions). These factors, however, are not exclusive, and the Court must decide based on the

 totality ofthe circumstances. Cobalt Boats. 2015 WL 7272199, at *2.

                                        m, DISCUSSION

 A.     SIMPLIFYING THE ISSUES FOR TRIAL


        The "critical" question in evaluating whether to stay the matter is whether a stay of the

 action pending IPR will simplify the issues for trial. Seein Svstems. Inc. v. Stewart Tital Guar.

 Co.. 30 F. Supp. 3d 476, 481 (E.D. Va. 2014), Cobalt Boats. 2015 WL 7272199, at *3. To

 determine whether the issues in question will be simplified by the IPR,the Court examines whether

 the IPR addresses the claims and issues involved in the litigation. Cobalt Boats. 2015 WL

 7272199, at *3. "[A]n IPR petition that... would leave substantial issues unresolved would do

 little to simplify the action since the parties ultimately would litigate the unresolved issues in a

 court." Id


        When this Court first granted the stay, the petitions for IPR had been filed, and the PTAB

 had granted review on a number of claims. Doc. 55 at 2-5. Now,the Court has been advised that

 the PTAB has decided whether it will conduct IPR in each of the petitions. It appears that no IPR

 petitions were filed with regard to the '856 patent or the '806 patent; the PTAB has denied IPR
Case 2:18-cv-00094-HCM-LRL Document 68 Filed 09/18/19 Page 5 of 7 PageID# 3266




 over all asserted claims in the'193 patent and the '176 patent; and the PTAB has denied IPR over

 some claims and issues relating to the '205 patent.^

         Furthermore, at oral argument.Plaintiffs counsel asserted that at least one Asserted Patent

 in each asserted patent group encompasses a claim or claims which are not undergoing IPR.

 Therefore, ifthe Court lifted the stay, the discovery that the parties would take after lifting the stay

 would be similar to the discovery that the parties would take ifthe Court waited for the entire IPR

 process to be exhausted.

         Accordingly, while many claims and patents involved in this matter are undergoing IPR,

 there are enough claims and patents not subject to IPR to conclude that IPR will not simplify the

 issues in this case to such a degree that a stay, which could last years, is appropriate. Therefore,

 this factor weighs heavily in favor of lifting the stay with regard to those patents and claims as to

 which IPR was not sought and as to which IPR has been denied.

 B.      WHETHER DISCOVERY IS COMPLETE,OR A TRIAL DATE IS SET

         Although discovery has not been completed and a trial date had not been set before the

 instant hearing, this case has been pending for more than one and a half years. Of course, this

 factor counsels against lifting the stay with respect to the claims which are under IPR. However,

 there does not appear to be a persuasive reason to continue to delay in litigation on the Asserted

 Patents and claims which are not subject to IPR. Therefore,this factor weighs in favor of partially

 lifting the stay and permitting the case to proceed with regard to the Asserted Patents and claims

 which are not subject to IPR.




 3 With regard to the '205 patent, the PTAB denied IPR ofIPR2018-1505 and IPR 2018-1506 on March 6,2019.

                                                     5
Case 2:18-cv-00094-HCM-LRL Document 68 Filed 09/18/19 Page 6 of 7 PageID# 3267




 C.     PREJUDICE TO PLAINTIFF AND TACTICAL ADVANTAGE OF DEFENDANT

        This factor examines "the patentee's need for an expeditious resolution of its claim" and

 the extent to which delay prejudices the nonmoving party. VirtualAgilitv Inc. v. Salesforce.com.

 Inc.. 759 F.3d 1307,1318(Fed. Cir. 2014). "[Cjompetition between parties can weigh in favor of

 finding undue prejudice." Id. at 1318. Additionally,"[djelays based on statutory frameworks,such

 as those pursuant to IPR proceedings, do not normally cause undue prejudice." Cobalt Boats.

 LLC.2015 WL 7272199, at *3. However,IPR should not be used as a tool for delaying litigation,

 even if it is a statutory framework. See id.

        As the stay of this case continues, the prejudice to Plaintiff grows. "[PJotential loss of

 market share and an erosion of goodwill" are an ever-present concern, especially when delay in a

 final resolution ofthe patent infringement action is continued.       Davol. Inc. v. Atrium Medical

 Corp.. Civil Action No. 12958, 2013 WL 3013343, at *3 (D. Del. June 17, 2013). In a highly

 competitive and innovative industry, such as the technology industry implicated here, delay causes

 particular problems, because by the time protracted proceedings come to a close, the value ofthe

 invention may notjustify the costs ofthe litigation.

        The IPR petitions in this matter were filed in a staggered fashion, i^,rather than filing all

 of its petitions for IPR together. Defendant filed one petition on July 12, 2018; two petitions on

 July 20, 2018; two petitions on July 27, 2018; one petition on August 3, 2018; three petitions on

 August 10,2018; and one petitions on September 18,2018. Doc.61 at App'x A. While the Court

 lacks sufficient evidence to determine whether such staggered filings were parts of an intentional

 strategy to delay the case, the fact that the petitions were filed in this fashion extends the date on

 which the IPR proceedings will be resolved. Although the last final written decision is expected
Case 2:18-cv-00094-HCM-LRL Document 68 Filed 09/18/19 Page 7 of 7 PageID# 3268



 by May 20, 2020, not counting any extensions, the party which loses at IPR can appeal the

 decisions to the United States Court of Appeals for the Federal Circuit.

          Given the facts of this case, where claims from each asserted patent group are not under

 IPR and the PTAB may not reach a decision on a large number of asserted claims for an extended

 period of time, the prejudice to Plaintiff and advantage to Defendant can be alleviated by partially

 lifting the stay and permitting the claims that are not under review to proceed to trial.

 D.       THE BURDENS OF LITIGATION


          Whenever the IPR process comes to a close, this litigation will continue, absent settlement

 by the parties. Therefore, trial, discovery, and motions practice are inevitable. While the PTAB

 could ultimately render a finding against the validity of some or all ofthe claims under IPR, it is

 not clear that such a finding would impact the claims and patents not subject to IPR. Thus, the

 claims and patents not subject to IPR will likely be litigated regardless of the outcome of the IPR.

 Thus, this factor weighs in favor of lifting the stay as to the claims and patents not under IPR.

                                        IV. CONCLUSION


          Therefore, the Motion is GRANTED IN PART. Accordingly, the stay in this case is

 LIFTED AND THE CASE IS RE-OPENED IN PART EFFECTIVE OCTOBER 2, 2019. as

 to the patents and claims not currently subject to IPR. On or before October 2, 2019, the parties

 are DIRECTED to confer and submit a proposed case scheduling order consistent with trial

 commencing at 10:00 a.m. on April 7, 2020.

          The Clerk is REQUESTED to deliver a copy of this Order to counsel of record.

          It is so ORDERED.
                                                     Henry Coke Morgan, Jr.
                                                     Senior United States District .Tud^
 Norfolk, Virginia                                         Henry Coke Morgan,Jr. /\f i
      Q     ~j       V      r-                       Senior United States District Judge
